Citation Nr: 1719375	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1974 to April 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral hearing loss disability is manifested by hearing acuity no worse than level II in the right ear and level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION
	
I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran and his representative.  The June 2007, September 2009, May 2011, October 2011, and August 2015 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In an April 2015 decision, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ) obtained the outstanding medical records, included them in the record, provided the Veteran with a new VA examination, and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.

The Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Increased Rating

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings for service-connected hearing impairments are determined through a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  See 38 C.F.R. § 4.85.  The appropriate auditory level is identified as the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.  The regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels (dB) or more, the Roman numeral designation will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Likewise, a Roman numeral designation will be determined from either Table VI or Table VIA, whichever results in the higher numeral, when the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Where impaired hearing is service-connected in only one ear, the non-service connected ear will be assigned a Roman numeral designation of I, in order to determine the percentage evaluation from Table VII, subject to the provisions of 
§ 3.383 providing special consideration for paired organs and extremities.  38 C.F.R. § 4.85(f).

For speech recognition scores to be valid for VA disability rating purposes, an examiner must utilize the Maryland CNC word list in performing the examination.  38 C.F.R. § 4.85 (a).  

B.  Factual Background and Analysis

The Veteran contends that his service-connected bilateral hearing loss warrants a compensable rating.

The Veteran underwent a VA examination in June 2007.  During the audiological evaluation, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
40
LEFT
10
15
5
15
40

Those results show an average puretone threshold of 24 dB in the right ear and 19 dB in the left ear.  Speech recognition ability was 88 percent in the right ear and 96 percent in the left ear, using the Maryland CNC Test.  These audiometry test results equate to level II hearing impairment in the right ear and level I hearing impairment in the left ear, using Table VI.  38 C.F.R. § 4.85.  

No restrictions were noted by the examiner regarding the impact of the Veteran's hearing loss on his daily activities or employment.

Private treatment records from August 2008 include a diagnosis of minimal hearing loss, while private treatment records from June 2009 note that the Veteran's hearing loss appeared to be progressive.

The Veteran was afforded another VA examination in September 2009.  During the audiological evaluation, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
20
25
LEFT
15
20
10
15
50

Those results show an average puretone threshold of 19 dB in the right ear and 24 dB in the left ear.  Speech recognition ability was 92 percent in the right ear and 92 percent in the left ear, using the Maryland CNC Test.  These audiometry test results equate to level I hearing impairment in the right ear and level I hearing impairment in the left ear, using Table VI.  38 C.F.R. § 4.85.  

No restrictions were noted by the examiner regarding the impact of the Veteran's hearing loss on his daily activities or employment.

Private treatment records from March 2010 show the Veteran's symptoms included diminished auditory acuity and severe scaring on the tympanic membranes, while private treatment records from May 2011 include a diagnosis of bilateral sensorineural hearing loss.





The Veteran was underwent another VA examination in May 2011.  During the audiological evaluation, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
30
LEFT
20
20
20
20
50

Those results show an average puretone threshold of 21 dB in the right ear and 28 dB in the left ear.  Speech recognition ability was 94 percent in the right ear and 96 percent in the left ear, using the Maryland CNC Test.  These audiometry test results equate to level I hearing impairment in the right ear and level I hearing impairment in the left ear, using Table VI.  38 C.F.R. § 4.85.  

No restrictions were noted by the examiner regarding the impact of the Veteran's hearing loss on his daily activities or employment.

The Veteran was afforded another VA examination in October 2011.  During the audiological evaluation, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
25
LEFT
25
25
25
30
50

Those results show an average puretone threshold of 24 dB in the right ear and 32 dB in the left ear.  Speech recognition ability was 96 percent in the right ear and 92 percent in the left ear, using the Maryland CNC Test.  These audiometry test results equate to level I hearing impairment in the right ear and level I hearing impairment in the left ear, using Table VI.  38 C.F.R. § 4.85.  

No restrictions were noted by the examiner regarding the impact of the Veteran's hearing loss on his daily activities or employment.

Private treatment records include the report of an April 2013 hearing evaluation.  During the audiological evaluation, the puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
40
40
LEFT
35
30
30
50
65

Those results show an average puretone threshold of 35 dB in the right ear and 44 dB in the left ear.  Speech recognition ability was 84 percent in the right ear and 84 percent in the left ear, using the Maryland CNC Test.  These audiometry test results equate to level II hearing impairment in the right ear and level II hearing impairment in the left ear, using Table VI.  38 C.F.R. § 4.85.  

VA treatment records include a diagnosis of normal hearing acuity sloping to mild hearing loss with speech understanding of 76 percent in the right ear and normal hearing acuity sloping to mild to moderate hearing loss with speech understanding of 76 percent in the left ear.  Following this diagnosis, the Veteran was seen for a hearing aid evaluation in May 2014.    

Pursuant to the April 2015 Board remand, the Veteran underwent another VA examination for ratings purposes in August 2015.  During the audiological evaluation, the puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
30
LEFT
20
25
25
35
50

Those results show an average puretone threshold of 26 dB in the right ear and 34 dB in the left ear.  Speech recognition ability was 92 percent in the right ear and 84 percent in the left ear, using the Maryland CNC Test.  These audiometry test results equate to level IV hearing impairment in the right ear and level II hearing impairment in the left ear, using Table VI.  38 C.F.R. § 4.85.    

Regarding functional impact, the Veteran reported he could not "make out half of what [was] said." 

Upon review of the evidence of record, the Board finds that a compensable rating for the Veteran's service-connected bilateral hearing loss is not warranted.  

Applying the clinical findings of the June 2007, September 2009, May 2011, October 2011, and August 2015 VA audiological examinations, separately, to Table VII, i.e., noncompensable evaluations are assigned in all instances.  Specifically, the point where the Roman numeral designations for each ear intersect indicates a zero percent evaluation.  While the VA treatment records from April 2013 illustrate a  decrease in the Veteran's puretone threshold average in dB and speech understanding in his right and left ears, as compared with the results from his August 2015 VA examination, his puretone threshold average in dB and speech understanding for his right and left ears improved.  Therefore, no exceptional pattern of hearing loss exists to warrant a compensable rating.  

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating during the appeal period.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for bilateral hearing loss; and therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, the Board notes that in accordance with Fenderson, supra, staged ratings have been considered, but because there is no indication the Veteran's disability was more disabling than warranted by the noncompensable rating assigned at any point during the claim period, a staged rating is not warranted.  


C.  Extraschedular Rating

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Where, as here, those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the manifestations and functional impairments of the Veteran's bilateral hearing loss are fully contemplated in the schedular criteria for the noncompensable rating.  Specifically, the schedular criteria under DC 6100 for hearing impairment considers the various levels of severity and/or impairment, and provides for higher ratings for more severe manifestations and/or impairments if such develop in the future.  The evidence of record has consistently demonstrated that the Veteran's bilateral hearing loss disability manifested at no greater than Roman numeral level II in the right ear and level II in the left ear throughout the entire appeal period.  The Board also finds that, with regard to the Veteran's statements about functional impact, i.e., difficulty understanding speech, his speech discrimination abilities were specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) for bilateral hearing loss.






(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


